Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 1 and 12-15 have been cancelled.

	No call was made as the claims that have been cancelled were non-elected without traverse and were not eligible for rejoinder. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as now amended set forth processes for making polyurethane foams through the reaction of a particularly defined isocyanate-reactive component (A) that contains particularly defined phenolic antioxidants and excludes another particularly defined antioxidant, with a particularly defined polyisocyanate component (B). The processes are useful in the realization of product with recognized low aldehyde emissions.  The claims as they now stand defined distinguish over the closest prior art, Calabrese et al.(USPAT 6,348,514) taken alone or in combination with other prior art, in that they particularly exclude from their isocyanate reactive component the very antioxidant deemed essential to the isocyanate reactive component of the patented invention. These processes as now defined by the claims are not taught or fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765